Name: Regulation (EEC) No 1556/74 of the Council of 18 June 1974 amending Regulation (EEC) No 1411/71 as regards the fat content of whole milk
 Type: Regulation
 Subject Matter: European construction;  marketing;  processed agricultural produce;  agricultural policy
 Date Published: nan

 22. 6 . 74 No L 167/3Official Journal of the European Communities REGULATION (EEC) No 1556/74 OF THE COUNCIL of 18 June 1974 amending Regulation (EEC) No 1411/71 as regards the fat content of whole milk menting the provisions relating to the minimum fat content of 3-5 % from 1 June 1974 ; whereas, more ­ over, the Act of Accesstion (3) provides for certain dero ­ gations for a transitional period expiring on 31 December 1975 ; Whereas, for these reasons, it is appropriate to main ­ tain the current situation up to 31 December 1975, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas, in accordance with the second indent of Article 3 ( 1 ) (b) and with Article 6 ( 1 ) of Council Regu ­ lation (EEC) No 1411 /71 (') of 29 June 1971 laying down additional rules on the common organization of the market in milk and milk products for products falling within heading No 04.01 of the Common Customs Tariff , as last amended by Regulation (EEC) No 3478/73 (2 ), only milk with a fat content of at least 3-5 % may be sold in the Community as whole milk for direct consumption ; whereas under Article 6 (2) of that Regulation Member States were allowed, up to 31 May 1974, to maintain the provisions applicable in their territories when the said Regulation entered into force ; Whereas certain Member States , are , in the current situation , experiencing some difficulties in imple ­ Article 1 Article 6(2) of Regulation (EEC) No 1411 /71 shall be amended as follows : 1 . the date '31 December 1973 ' shall be replaced by '31 December 1975'; 2. the second paragraph shall be deleted . A rticle 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1974 . For the Council The President J. ERTL (') OJ No L 148 , 3 . 7 . 1971 , p. 4 . (2 ) OJ No L 357 28 . 12 . 1973 , p. 7 . ( 3 ) OJ No L 73 , 27 . 3 . 1972 , p. 14 .